UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2015 HYDROGEN FUTURE CORPORATION (ExactName of Registrant as Specified in Charter) Nevada 000-55153 20-5277531 (State of Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 2525 Robinhood Street, Suite 1100 Houston, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(281) 436-6036 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.03 Material Modification to Rights of Security Holders On February 24, 2015, the Board of Directors of Hydrogen Future Corporation (the “Company”) approved an amendment to the Company’s Articles of Incorporation attached hereto as Exhibit 3(i). The purpose of the amendment to the Articles of Incorporation was to: (i) Increase the number of authorized shares of Common Stock to 3,000,000,000; (ii) Set the par value of the Common Stock to$0.00001; Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On February 24, 2015, the Board of Directors approved an Amendment to the Company’s Articles of Incorporation as more particularly described in Item 3.03 above. Item 5.07 Submission of Matters to a Vote of Security Holders On February 24, 2015, the Board of Directors and holders of a majority of the voting rights of the Company’s capital stock approved an Amendment to the Company’s Articles of Incorporation as more particularly described in Item 3.03 above. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 3(i)Amendment to the Articles of Incorporation of Hydrogen Future Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hydrogen Future Corporation Date: February 24, 2015 By: /s/Frank Neukomm Frank Neukomm Chief Executive Officer
